UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 9, 2009 ELEVATED CONCEPTS INC. (Exact name of registrant as specified in its charter) Nevada 333-154221 26-3126279 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5 Revere Drive, Suite 200 Northbrook, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (847) 509.5884 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. On September 9, 2009, Elevated Concepts, Inc., a Nevada corporation, entered into a merger agreement (the “Merger Agreement”) with Bloggerwave Inc., a private company (“Bloggerwave”), pursuant to which the Company will be the surviving entity. In accordance with the terms and provisions of the Merger Agreement, the Company: (i) issued an aggregate of 5,000,000 shares of its common stock to the shareholders of Bloggerwave (the “Bloggerwave Shareholders”) on the basis of 50,000 restricted shares of the Company for each one share held of record by the Bloggerwave Shareholder; and (ii) within 10 days will issue a further 3,000,000 shares of its common stock to the management of Bloggerwave (the “Bloggerwave Management”). The shares of common stock of the Company will be issued to the Bloggerwave Shareholders and the Bloggerwave Management in reliance upon the exemption from registration provided by Section 4(2) and Regulation S of the Securities Act of 1933, as amended. Item 2.01 Completion of Acquisition of Disposition of Assets The Company refers to Item 1.01 above, “Entry into Material Definitive Agreement” and upon completion of the audited financial statements of Bloggerwave, the Company will file an additional Current Report on Form 8-K detailing the current and proposed future business operations of the Company. SECTION 3 – SECURITIES AND TRADING MARKETS Item 3.02 Unregistered Sales of Equity Securities In accordance with the terms and provisions of the Merger Agreement and as discussed above, the Company issued an aggregate of 5,000,000 shares of its restricted common stock. The following table sets forth certain information, as of September 9, 2009, with respect to the beneficial ownership of the outstanding common stock by: (i) any holder of more than five (5%) percent; (ii) each of our executive officers and directors; and (iii) our directors and executive officers as a group. Except as otherwise indicated, each of the stockholders listed below has sole voting and investment power over the shares beneficially owned. Unless otherwise indicated, each of the stockholders named in the table below has sole voting and investment power with respect to such shares of common stock.Beneficial ownership consists of a direct interest in the shares of common stock, except as otherwise indicated. As of the date of this Current Report, there are 9,100,000 shares of common stock issued and outstanding. 2 Name and Address of Beneficial Owner(1) Amount and Nature of Beneficial Ownership(1) Percentage of Beneficial Ownership Directors and Officers ULRIK SVANE THONSEN
